Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158824
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158824
                                                                    COA: 337999
                                                                    Jackson CC: 15-000816-FC
  TROY DESEAN JOHNSON,
           Defendant-Appellee.

  _________________________________________/

         By order of April 2, 2019, the application for leave to appeal the October 16, 2018
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Beck (Docket No. 152934) and People v Dixon-Bey (Docket No. 156746). On order of
  the Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and leave to
  appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
           s1118
                                                                               Clerk